Action by an exclusive licensee, the holder of the right to manufacture, sell and distribute a patented article, to enjoin two former *1098employees from acts of unfair competition in using a confidential list of customers and confidential information with respect to manufacture of such article and deceiving customers so that they believe they are purchasing plaintiff’s product and for other relief. Defendants Kline and Kent appeal from an order denying their motion to dismiss the complaint on the ground that the Supreme Court of the State of New York does not have jurisdiction of the subject matter of the action (IT. S. Code, tit. 28, § 1338). Order affirmed, with $10 costs and disbursements. While the plaintiff cannot have any relief in a State court based on the alleged infringement of the patent, State courts are not deprived of jurisdiction of a claim for unfair competition if such claim is not dependent upon the establishment of the infringement of a patent. (Cf. U. S. Code, tit. 28, § 1338, subd. [b]; Hum v. Oursler, 289 TJ. S. 238, 246, 248; Thai v. Polumbaum, 196 Mise. 897, affd. 277 App. Div. 1115, mod. 303 N. Y. 686; L. A. Young Spring & Wire Oorp. v. Falls, 293 Mich. 602, and Telechron, Inc., V. Parissi, 197 F. 2d 757.) Nolan, P. J., Adel, MacCrate, Beldoek and Murphy, JJ., concur.